Case 20-09563   Doc 20-2   Filed 07/01/20 Entered 07/01/20 11:25:47   DescEXHIBIT
                                                                           Exhibit B
                                 B Page 1 of 10
Case 20-09563   Doc 20-2   Filed 07/01/20 Entered 07/01/20 11:25:47   Desc Exhibit
                                 B Page 2 of 10
Case 20-09563   Doc 20-2   Filed 07/01/20 Entered 07/01/20 11:25:47   Desc Exhibit
                                 B Page 3 of 10
Case 20-09563   Doc 20-2   Filed 07/01/20 Entered 07/01/20 11:25:47   Desc Exhibit
                                 B Page 4 of 10
Case 20-09563   Doc 20-2   Filed 07/01/20 Entered 07/01/20 11:25:47   Desc Exhibit
                                 B Page 5 of 10
Case 20-09563   Doc 20-2   Filed 07/01/20 Entered 07/01/20 11:25:47   Desc Exhibit
                                 B Page 6 of 10
Case 20-09563   Doc 20-2   Filed 07/01/20 Entered 07/01/20 11:25:47   Desc Exhibit
                                 B Page 7 of 10
Case 20-09563   Doc 20-2   Filed 07/01/20 Entered 07/01/20 11:25:47   Desc Exhibit
                                 B Page 8 of 10
Case 20-09563   Doc 20-2   Filed 07/01/20 Entered 07/01/20 11:25:47   Desc Exhibit
                                 B Page 9 of 10
Case 20-09563   Doc 20-2   Filed 07/01/20 Entered 07/01/20 11:25:47   Desc Exhibit
                                 B Page 10 of 10
